                                                          1   Larissa A. Branes, Esq. (SBN 245875)
                                                              Amy E. Martinez, Esq. (SBN 245871)
                                                          2   Alexa P. Stephenson, Esq. (SBN 312437)
                                                              GERACI LAW FIRM
                                                          3   90 Discovery
                                                              Irvine, CA 92618
                                                          4   Tele.: (949) 379-2600
                                                              Fax: (949) 379-2610
                                                          5   E-mail: l.branes@geracillp.com
                                                          6   Attorneys for Non-Party Lienholder,
                                                              Socotra Fund, LLC
                                                          7
                                                          8                  IN THE UNITED STATES DISTRICT COURT
                                                          9                     EASTERN DISTRICT OF CALIFORNIA
                                                         10
                                                         11   UNITED STATES OF AMERICA,                Case No. 2:18-cv-00773-KJM-CKD
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12
                                                                              Plaintiff,               STIPULATION AND
                         Irvine, California 92618
Geraci Law Firm




                                                         13                                            WITHDRAWAL OF VERIFIED
                              90 Discovery




                                                                                                       CLAIM, ANSWER, AND
                                                         14
                                                                     vs.                               AMENDED ANSWER OF NON-
                                                                                                       PARTY LIENHOLDER, SOCOTRA
                                                         15   REAL PROPERTY LOCATED AT 653             FUND, LLC
                                                         16   MAIN AVENUE, SACRAMENTO,
                                                              CALIFORNIA, SACRAMENTO          Complaint Filed: April 4, 2018
                                                         17   COUNTY, APN: 226-0240-037-0000,
                                                         18   INCLUDING ALL APPURTENANCES
                                                              AND IMPROVEMENTS THERETO,
                                                         19
                                                         20   REAL PROPERTY LOCATED AT
                                                              8656 DAIMLER WAY,
                                                         21   SACRAMENTO, CALIFORNIA,
                                                         22   SACRAMENTO COUNTY, APN: 115-
                                                              0680-059-0000, INCLUDING ALL
                                                         23
                                                              APPURTENANCES AND
                                                         24   IMPROVEMENTS THERETO,
                                                         25
                                                              REAL PROPERTY LOCATED AT
                                                         26   12660 SHARON BEE LANE,
                                                         27
                                                              HERALD, CALIFORNIA,
                                                              SACRAMENTO COUNTY, APN: 152-
                                                         28   0130-057-0000, INCLUDING ALL
                                                                                                     1
                                                                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM, ANSWER, AND AMENDED ANSWER OF
                                                                                   NON-PARTY LIENHOLDER, SOCOTRA FUND, LLC
                                                          1
                                                              APPURTENANCES AND
                                                              IMPROVEMENTS THERETO,
                                                          2
                                                          3   REAL PROPERTY LOCATED AT
                                                              22698 N. SOWLES ROAD, ACAMPO,
                                                          4   CALIFORNIA, SAN JOAQUIN
                                                          5   COUNTY, APN: 007-370-09-000,
                                                              INCLUDING ALL APPURTENANCES
                                                          6   AND IMPROVEMENTS THERETO,
                                                          7
                                                              REAL PROPERTY LOCATED AT
                                                          8   23900 N. BRYANT ROAD, ACAMPO,
                                                          9   CALIFORNIA, SAN JOAQUIN
                                                              COUNTY, APN: 007-070-470-000,
                                                         10
                                                              INCLUDING ALL APPURTENANCES
                                                         11   AND IMPROVEMENTS THERETO,
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12
                                                              REAL PROPERTY LOCATED AT
                         Irvine, California 92618
Geraci Law Firm




                                                         13   4700 BLOSSOM RANCH DRIVE, ELK
                              90 Discovery




                                                              GROVE, CALIFORNIA,
                                                         14
                                                              SACRAMENTO COUNTY, APN: 132-
                                                         15   1060-066-0000, INCLUDING ALL
                                                         16   APPURTENANCES AND
                                                              IMPROVEMENTS THERETO, and
                                                         17
                                                         18   REAL PROPERTY LOCATED AT
                                                              7211 OVAR COURT, ELK GROVE,
                                                         19   CALIFORNIA, SACRAMENTO
                                                         20   COUNTY, APN: 132-1240-062-0000,
                                                              INCLUDING ALL APPURTENANCES
                                                         21   AND IMPROVEMENTS THERETO,
                                                         22
                                                                              Defendants.
                                                         23
                                                         24         IT IS HEREBY STIPULATED by claimant, Socotra Fund, LLC
                                                         25   (“Claimant”), by and through its undersigned counsel, Larissa A. Branes, Esq. of
                                                         26   Geraci Law Firm, and Plaintiff, the United States of America (“Plaintiff”), by and
                                                         27   through its undersigned counsel, Kevin C. Khasigian, Assistant United States
                                                         28   Attorney, as follows:
                                                                                                     2
                                                                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM, ANSWER, AND AMENDED ANSWER OF
                                                                                   NON-PARTY LIENHOLDER, SOCOTRA FUND, LLC
                                                          1            1.    Claimant asserted a lienholder interest in the defendant property located
                                                          2   at 8656 Daimler Way, Sacramento, California 95828 (“Daimler Way Property”),
                                                          3   which maintains the following legal description:
                                                          4              Real property in the unincorporated area of the County of Sacramento,
                                                          5              State of California, described as follows:
                                                          6              LOT 146, AS SHOWN ON THE “PLAT OF VINTAGE PARK UNIT
                                                          7              NO. 4”, RECORDED IN BOOK 168 OF MAPS, MAP NO. 17,
                                                          8              RECORDS OF SAID COUNTY.
                                                          9              EXCEPTING THEREFROM AN UNDIVIDED 50% INTEREST IN
                                                         10              AND TO ALL OIL, GAS OR OTHER HYDROCARBON
                                                         11              SUBSTANCE BELOW A DEPTH OF 500 FEET WITHOUT
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12              HOWEVER, THE RIGHT OF SURFACE ENTRY, AS RESERVED
                         Irvine, California 92618
Geraci Law Firm




                                                         13              IN DEED RECORDED IN BOOK 840522, PAGE 280, OFFICIAL
                              90 Discovery




                                                         14              RECORDS.
                                                         15              A.P.N. 115-0680-059;
                                                         16            2.    The loan has since been satisfied and Claimant no longer has an interest
                                                         17   in the Daimler Way Property;
                                                         18            3.    Accordingly, Claimant hereby withdraws its claim filed in the above-
                                                         19   captioned case on June 13, 2018 [Dk. 19], its answer filed in the above-captioned
                                                         20   case on June 22, 2018 [Dk. 20], and its amended answer filed in the above-captioned
                                                         21   case on July 3, 2018 [Dk. 37] with respect to the Daimler Way Property;
                                                         22            4.    To the extent required under the Federal Rules of Civil Procedure, Rule
                                                         23   41(a), Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned
                                                         24   case pursuant to the Federal Rules of Civil Procedure, Rule 41(a). Daimler Way
                                                         25   Property is the in rem defendant.
                                                         26            5.    Each party hereto is to bear its own costs; and
                                                         27   ///
                                                         28   ///
                                                                                                         3
                                                                    STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM, ANSWER, AND AMENDED ANSWER OF
                                                                                       NON-PARTY LIENHOLDER, SOCOTRA FUND, LLC
                                                          1         6.    Claimant is hereby removed from the Service List for the above-
                                                          2   captioned case.
                                                          3
                                                          4
                                                          5   Date: July 29, 2019                 GERACI LAW FIRM
                                                          6                                 By:   /s/ Larissa A. Branes
                                                          7
                                                                                                  Larissa A. Branes, Esq.
                                                                                                  Amy E. Martinez, Esq.
                                                          8                                       Alexa P. Stephenson, Esq.
                                                                                                  Attorneys for Non-Party Lienholders,
                                                          9                                       Socotra Fund, LLC

                                                         10
                                                              Date: July 29, 2019                 MCGREGOR W. SCOTT
                                                         11
                                                                                                  United States Attorney
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12
                         Irvine, California 92618
Geraci Law Firm




                                                                                            By:   /s/ Kevin C. Khasigian
                                                         13
                              90 Discovery




                                                                                                  Kevin C. Khasigian
                                                         14                                       Assistant United States Attorney
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                     4
                                                                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM, ANSWER, AND AMENDED ANSWER OF
                                                                                   NON-PARTY LIENHOLDER, SOCOTRA FUND, LLC
                                                          1                                          ORDER
                                                          2         The Court has read and considered the Stipulation of Withdrawal of Claim
                                                          3   and Answer by Socotra Fund, LLC (“the Stipulation”) by Claimant, Socotra Fund,
                                                          4   LLC (“Claimant”), and Plaintiff, United States of America (“Plaintiff”), by and
                                                          5   through their respective counsel (collectively, the “Parties”). For the reasons stated
                                                          6   in the Stipulation and for good cause shown,
                                                          7         IT IS HEREBY ORDERED as follows:
                                                          8         1.     The Stipulation is approved.
                                                          9         2.     Claimant’s claim filed in the above-captioned case on June 13, 2018
                                                         10   [Dk. 19] is hereby deemed withdrawn.
                                                         11         3.     Claimant’s answer filed in the above-captioned case on June 22, 2018
                  T: (949) 379-2600; F: (949) 379-2610




                                                         12   [Dk. 20] is hereby deemed withdrawn.
                         Irvine, California 92618
Geraci Law Firm




                                                         13         4.     Claimant’s amended answer filed in the above-captioned case on July
                              90 Discovery




                                                         14   3, 2018 [Dks. 37] is hereby deemed withdrawn.
                                                         15         5.     Claimant is hereby deemed dismissed from the above-captioned case.
                                                         16         IT IS SO ORDERED.
                                                         17
                                                              DATED: July 29, 2019.
                                                         18
                                                         19
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                     5
                                                                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM, ANSWER, AND AMENDED ANSWER OF
                                                                                   NON-PARTY LIENHOLDER, SOCOTRA FUND, LLC
